DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-10 and 12-21 are allowed. The following is an examiner’s statement of reasons for allowance:
In accordance with Applicant's arguments presented April 15, 2021, the prior art of Record including Van Velduisen does not fairly teach, suggest, or render obvious the limitations of Claims 1 and 21.
In particular, “the claimed ‘video product generator’ has to be what provides the claimed start time and stop times to the encoder” “[i]n Van Veldhuisen, this is the hardware clock… [b]ut Van Veldhuisen’s delays are not due to any time between when the ‘video products’ exit the hardware clock, because the ‘video products’ do not exit the hardware clock at all” (arguments presented April 15, 2021 top of Page 9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086.  The examiner can normally be reached on Monday-Thursday 6:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PR/Examiner, Art Unit 2426 




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426